Judgment was entered in the Supreme Court,
Per Curiam.
As to the first point raised, by the affidavit of defence, that the contract sued'on was illegal because it was a loan to Garfield in excess of ten per cent, of the entire capital of the bank already loaned to him, it has been decided recently by this court adversely to the plaintiffs in error, in the case of O’Hare v. The Second National Bank, to be reported in 27 P. F. Smith 96.
*165As to the second point, the alleged fraudulent representation of the cashier and one of the directors of the bank,' the affidavit is clearly insufficient. All that is alleged is that when asked as to the financial condition of Garfield, these officers replied that they considered said Garfield perfectly good financially and thát defendant would be safe in endorsing for him. How can such a declaration, not made in the course of their duties as officers or agents of the bank, even admitting it to have been wilfully false, affect their principal? It would be subversive of every well-settled principle which regulates the relation of principal and agent and the responsibility of the principal for the acts and declarations of his agent.
Judgment affirmed.